Citation Nr: 1003057	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus, prior to May 7, 2008.

3.  Entitlement to an initial rating higher than 30 percent 
for bilateral pes planus.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to an initial compensable rating for a sinus 
condition.

6.  Entitlement to an initial compensable rating for 
hemorrhoids. 

7.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tension headaches; and granted 
noncompensable service connection for a sinus condition, 
bilateral hearing loss, a cervical spine disability, 
bilateral pes planus, and hemorrhoids, each effective June 1, 
2005.  In December 2007, the RO increased the disability 
ratings for bilateral pes planus and for a cervical spine 
disability from 0 to 10 percent, each effective June 1, 2005; 
and granted service connection and assigned a 10 percent 
disability rating for a lumbar spine disability, effective 
June 1, 2005.  In July 2009, the RO increased the disability 
rating for bilateral pes planus from 10 to 30 percent 
disabling, effective May 7, 2008.  


FINDINGS OF FACT

1.  The Veteran's tension headaches first manifested during 
his active service.

2.  Since June 1, 2005, the effective date of service 
connection, the Veteran's pes planus has been manifested by 
subjective complaints of pain on manipulation and use of the 
feet.  There was objective evidence of tenderness and 
characteristic callosities.  There was no evidence of marked 
inward displacement or severe spasm of the tendo Achilles on 
manipulation, or clinical evidence demonstrating that the use 
of orthotics did not provide any relief.

3.  Since June 1, 2005, the effective date of service 
connection, the Veteran's bilateral hearing loss has been 
manifested by no more than auditory acuity level III in the 
right ear and auditory acuity level I in the left ear.

4.  Since June 1, 2005, the effective date of service 
connection, the Veteran's sinus disorder has been manifested 
by no more than two non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  There is no evidence of any incapacitating 
episodes per year requiring prolonged antibiotic treatment.  
His allergic rhinitis has not been manifested by polyps or 
obstruction of the nasal passages.

5.  Since June 1, 2005, the effective date of service 
connection, the Veteran's hemorrhoids have been manifested by 
subjective complaints of pain, occasional bleeding, and 
burning.  The objective clinical evidence demonstrates that 
they are mild to moderate in severity, with no evidence of 
large or thrombotic hemorrhoids with excessive redundant 
tissue.  

6.  Since June 1, 2005, the effective date of service 
connection, the Veteran's cervical spine disability has been 
manifested by subjective complaints of pain and stiffness, 
and objective findings of degenerative disc disease, forward 
flexion limited at most to 45 degrees, and a combined range 
of motion of not less than 170.  It has not been productive 
of any incapacitating episodes within any 12 month period.  
Ankylosis of the spine and complete ankylosis of the cervical 
spine are not shown.  Neurological manifestations of the 
right lower extremity including radiculopathy associated with 
the service-connected cervical spine disability have not been 
shown.

7.  Since June 1, 2005, the effective date of service 
connection, the Veteran has experienced mild neurological 
manifestations of the left upper extremity related to his 
cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  For the period from June 1, 2005, to May 6, 2008, the 
criteria for a 30 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5276 
(2009).

3.  Since May 7, 2008, the criteria for a rating in excess of 
30 percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5276 (2009).

4.  Since June 1, 2005, the criteria for a compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic 
Code (DC) 6100 (2009).

5.  Since June 1, 2005, the criteria for a compensable rating 
for a sinus disorder have not been met. 38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510, 
6522 (2009).

6.  Since June 1, 2005, the effective date of service 
connection, the criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2009).

7.  Since June 1, 2005, the criteria for a rating higher than 
10 percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DCs 5243 (2009).

8.  Since June 1, 2005, the criteria for a 10 percent rating 
for the neurological manifestations of the left upper 
extremity related to the Veteran's cervical spine disability 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.120, 4.123, DC 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
diagnosed tension headaches, however, is not a condition 
subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Veteran's service treatment records reflect that he 
suffered from headaches on a number of occasions.  In January 
1996, he complained of sinus congestion and pressure that was 
worse on the right side of his head.  He also had a headache 
on both sides of his head.  He was diagnosed with sinusitis.  
In February 1996, he complained of facial pain, headaches, 
and nasal congestion.  The assessment was rule out chronic 
sinusitis and a deviated septum.  In May 1997, he complained 
of headaches status post septoplasty.  In March 2001, he 
complained of nasal congestion, accompanied by headaches.  In 
July 2001, the Veteran complained of facial pressure and 
headaches on the right side during an episode of sinusitis.  
In November 2001, he underwent a neurology consultation, and 
reported that he had frequent sinus headaches, but also 
experienced right-sided sharp and severe head pain which 
radiated forward on the right side.  The episodes were brief 
and limited, lasting seconds to a minute.  The pain would 
bring him to his knees.  The headaches occurred about twice 
per month.  The assessment was greater occipital neuralgia 
and chronic sinus disease. On May 2004 physical examination, 
he reported having continuous headaches.  The assessment was 
daily headaches, mild, for at least the previous two years.  
He took Tylenol for relief.  On October 2004 physical 
examination, he reported that he had headaches which came in 
"spider web form."

On January 2005 separation examination, conducted at VA, the 
Veteran reported experiencing sharp pain in the right 
parietal region which radiated to cover the entire occipital 
region.  He had an aura, which he described as a "cloud."  
There was no photophobia.  He took occasional pain relievers.  
He did not experience nausea or vomiting.  He had severe 
headaches two or three times per month.  The diagnosis was 
tension headaches.

In February 2008, the Veteran's private physician stated that 
the Veteran's sinus condition was accompanied by sinus area 
headaches that were occasionally severe.  He had a lot of 
pressure over the frontal, ethmois, and maxillary sinus 
areas.  

The evidence shows that the Veteran suffered from headaches 
while in service on a number of occasions.  His headaches 
were so severe that he had a neurological consultation, and 
was diagnosed with greater occipital neuralgia.  On 
separation examination, he was diagnosed with headaches that 
he described as sharp and radiating.  They included an aura-
like cloud.  Post-service treatment records reflect continued 
care for headaches.  Additionally, the Veteran has stated 
that his headaches continued to occur each month and are 
severe in nature.  Thus, the manifestations of the Veteran's 
tension headaches began in service and the condition was 
diagnosed on separation from service, and the Veteran 
continues to suffer from tension headaches since service, 
service incurrence of a chronic disability has been 
demonstrated in this case on a direct basis and service 
connection for tension headaches is warranted.  Accordingly, 
service connection for tension headaches is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Pes Planus

For the period from June 1, 2005, to May 6, 2008, the 
Veteran's bilateral pes planus is rated as 10 percent 
disabling, and since May 7, 2008, the Veteran's bilateral pes 
planus is rated as 30 percent disabling under DC 5276.  38 
C.F.R. § 4.71a, DC 5276.  In considering other applicable 
diagnostic codes, the Board finds that the Veteran has not 
been diagnosed with pes cavus, malunion or nonunion of the 
tarsal or metatarsal bones, or a foot injury.  Therefore, DCs 
5278, 5283, and 5284 are not applicable.  38 C.F.R. § 4.71a, 
DC 5278, 5283, 5284.  As the remaining diagnostic codes 
pertaining to the feet do not provide for a rating in excess 
of 10 percent, the remaining diagnostic codes cannot serve as 
a basis for an increased rating in this case during anytime 
under appeal.  

Under DC 5276, a 10 percent rating is warranted for 
unilateral or bilateral disability that is moderate, 
characterized by weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet. A 30 percent rating is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities. A maximum 50 
percent rating is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

On January 2005 separation examination, conducted at VA, the 
Veteran reported that he had suffered from plantar fasciitis 
for about twelve years and continued to experience 
discomfort.  He used shoe inserts that did not provide 
relief.  He had pain on prolonged standing, long walks, and 
when running.  He did not use medication.  Physical 
examination revealed a moderate degree of bilateral pes 
planus.  The diagnosis was plantar fasciitis and pes planus.  

Private treatment records dated from 2006 to 2007 reflect 
that in October 2007, the Veteran reported that he had been 
suffering from plantar fasciitis in the left heel for over 
ten years.  He was also experiencing interdigital neuritis in 
the left forefoot for several months.  Physical examination 
revealed a foot type that "spent too much time in the shock 
absorbing phase and converted to propulsion late."  This 
caused excessive overuse of the plantar fascia and led to 
inflammation.  There was also neuroma in the third web space 
of the left foot due to a walking pattern that made up for 
pain in the left heel.  He was prescribed a pair of full 
length casted extrinsically posted polyprophene orthotics.  

On May 2008 VA examination, the Veteran reported that he had 
noticed that both feet were hurting after a "command run" 
while in service.  His symptoms had become progressively 
worse.  He took two types of medication for pain relief and 
inflammation.  He reported pain, swelling, heat, stiffness, 
fatigability, weakness, and lack of endurance in the heel and 
lateral aspect of his feet and in the middle bottom portion, 
bilaterally.  He was able to stand for more than one hour, 
but less than three hours.  He could walk a quarter of a 
mile, but not one full mile.  Physical examination of the 
left foot revealed no objective evidence of pain or swelling. 
There was tenderness on the bottom center and lateral aspect, 
with tenderness upon palpation.  There was no evidence of 
instability, pain, or weakness.  There were callosities.  The 
Achilles alignment was normal with non-weight bearing, but on 
weight bearing there was marked displacement which was not 
correctable with manipulation.  There was forefoot and 
midfoot malalignement that was not correctable with 
manipulation.  There was no pain of manipulation.  There was 
marked pronation.  The weight bearing line was over the great 
toe.  There was no muscle atrophy.  Physical examination of 
the right foot revealed no objective evidence of pain or 
swelling.  There was tenderness on the bottom center and 
lateral aspect, with tenderness upon palpation.  There was no 
evidence of instability, pain, or weakness.  There were 
callosities.  Achilles alignment was normal on non-weigh 
bearing, with inward bowing with weight bearing.  This was 
correctable on manipulation.  There was forefoot and midfoot 
malignment which was correctable on manipulation.  There was 
no pain on manipulation.  There was moderate pronation.  The 
weight bearing line was medial to the great toe.  There was 
no muscle atrophy.  The diagnosis was bilateral pes planus 
and bilateral plantar fasciitis.  There were significant 
effects on his occupation as police officer, including 
decreased mobility, weakness, fatigue, or pain.  

VA treatment records dated from June 2008 to January 2009 
reflect that in December 2008, the Veteran reported having 
heel pain for several years.  He was receiving care from an 
outside podiatrist.  On January 2009 follow-up examination, 
the Veteran reported that he was doing well with his 
orthotics, and that his plantar fasciitis was resolving. 

Based upon the above findings, the Board finds that since 
June 1, 2005, the effective date of service connection, the 
Veteran is entitled to a 30 percent rating, but not higher, 
under the diagnostic criteria pertaining to pes planus, as 
there was evidence demonstrating marked pronation, indication 
of swelling on use, accentuated use, and characteristic 
callosities since June 1, 2005.  38 C.F.R. § 4.71a, DC 5276.  
Specifically, on May 2008 VA examination, there was 
tenderness on the bottom of the center and lateral aspect of 
both feet, with marked displacement of the Achilles alignment 
when weight bearing.  There was also malalingment of the 
forefoot and midfoot, bilaterally, that was not correctable 
on the left foot but was correctable on the right foot.  
There was marked pronation, bilaterally.  On the left foot, 
the weight bearing line was over the great toe, and on the 
right foot, the weight bearing line was medial to the great 
toe.  Additionally, the Veteran reported that his foot pain 
and problems had been present for over ten years.  His 
contention is supported by the medical evidence of record, as 
he reported the same history to his private podiatrist in 
October 2007.  At that time, the podiatrist found that the 
Veteran's pain and history of accentuated use of the left 
foot was due to his fasciitis.  And, on his initial January 
2005 separation examination, the Veteran reported a twelve 
year history of plantar fasciitis, for which he used shoe 
inserts without much relief.  These records indicate that the 
Veteran had experienced the same symptoms of pes planus for 
many years, and for which he has periodically received 
treatment.  Accordingly, the Board finds that he is entitled 
to a 30 percent rating effective June 1, 2005. 

In addressing whether he is entitled to a higher 50 percent 
rating at any time of the appeal, the Board finds that he is 
not, as there is no evidence of pronounced, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement or severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
To the contrary, VA examination found at the most moderate 
tenderness of the plantar surfaces of the feet, with no spasm 
of the tendo Achilles on manipulation.  VA treatment records 
reflect that the Veteran's special orthotics were providing 
him with some relief from his disability.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2009).  However, because the diagnostic code pertaining 
to pes planus does not contain criteria based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment, are not applicable.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's bilateral pes 
planus, but findings supporting a compensable rating have not 
been documented.  In addition, it has not been shown that the 
service-connected bilateral pes planus has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond the intent 
of the rating schedule.  The Board thus finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
bilateral pes planus warrants a 30 percent rating, but not 
higher, since June 1, 2005, when service connection became 
effective.  The benefit-of-the-doubt rule has been considered 
in rendering this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of 
bilateral defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or more at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2008).  In this case, the Veteran's test results do not meet 
the numerical criteria for such a rating, and thus his 
hearing loss will be rated by the usual method only.

The Veteran underwent a VA audiological examination in 
January 2005.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
45
LEFT
5
15
10
25
45

The averages were 21 in the right ear and 20 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 92 percent in the left ear. 

For the right ear, the average pure tone threshold of 21 
decibels, along with a speech discrimination rate in the 84 
percentile warrants a designation of Roman Numeral III under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 20 decibels, along with a speech 
discrimination rate in the 92 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral III, and the left ear is Roman Numeral 
I, the appropriate rating is 0 percent under Diagnostic Code 
6100.  

Private treatment records dated from 2006 to 2008 reflect 
that in January 2008, the Veteran reported hearing problems, 
more on the left side than the right.  His hearing problems 
had become progressively worse over time.  Audiometric 
testing, however, was not conducted.

On May 2008 VA audiological examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
45
LEFT
5
10
10
25
45

The averages were 23.75 in the right ear and 22.5 in the left 
ear.  Speech recognition ability was 92 percent in the right 
ear and 100 percent in the left ear. 

For the right ear, the average pure tone threshold of 23.75 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 22.5 decibels, along with a speech 
discrimination rate in the 100 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination, and here 
the Veteran has not presented any evidence that the 
examination was defective or that there was any prejudice 
caused by any deficiency in the examination.

VA treatment records dated from June 2008 to December 2008 
reflect that in September 2008, the Veteran was fitted for 
hearing aids.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's bilateral 
hearing loss, but findings supporting a compensable rating 
have not been documented.  In addition, it has not been shown 
that the service-connected bilateral hearing loss has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule.  The Board thus finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
bilateral hearing loss does not warrant a compensable rating 
since June 1, 2005, when service connection became effective.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

C.  Sinus Condition

The Veteran's sinus disability has been rated noncompensably 
disabling under DC 6510.  Diagnostic Code 6510 pertains to 
chronic pansinusitis.  Diagnostic Codes 6510 through 6514 
pertain to various types of sinusitis, each of which is rated 
pursuant to a general formula for sinusitis set forth in the 
rating schedule following DC 6514.  This general rating 
formula for sinusitis applies in all circumstances in which 
VA is to evaluate the severity of sinusitis, no matter the 
particular diagnosis.

Under the general rating formula for sinusitis, encompassing 
DCs 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 
6510-6514 (2009).  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 (2009).  
Where the schedule does not provide a 0 percent evaluation 
for a diagnostic code, as here, a 0 percent evaluation shall 
be assigned when the requirements for a compensable rating 
have not been met.  38 C.F.R. § 4.31 (2009).

On January 2005 separation examination, the Veteran reported 
that he had chronic sinus congestion.  He had previously 
undergone sinus surgery by endoscopy, as well as by 
septoplasty on two occasions.  He was not taking any 
medication.  The diagnosis was chronic sinusitis.  

Private treatment records beginning in August 2007 reflect 
that the Veteran had sinus drainage problems.  On periodic 
visits in September and November 2007, he also reported 
having sinus drainage problems.  In February 2008, the 
Veteran's physician drafted a letter summarizing the 
Veteran's sinus condition.  He stated that the Veteran had 
been suffering from sinus and allergy problems since the 
early 1980's.  He also had frequent frontal and sinus area 
headaches there were occasionally severe.  There was pressure 
over the frontal, ethmoid, and maxillary sinus areas. His 
symptoms were frequent and year round.  Physical examination 
had demonstrated that he had pale and swollen nasal mucosa 
with thick mucus in both nostrils.  The posterior orpharunx 
was inflamed with mucus.  He had been shown to be allergic to 
dust mites, cockroaches, numerous mold spores, most grass 
pollen, and several tree pollens.  He was diagnosed with 
moderately severe allergic rhinitis and sinus disease.  It 
was recommended that he take a variety of nasal sprays, as 
well as allergy medication.  

On May 2008 VA examination, the Veteran denied a history of 
an incapacitating episodes due to his sinus problems.  When 
experiencing a non-capacitating episode, his symptoms 
included headaches, fever, purulent drainage, and sinus pain.  
These episodes occurred twice per year and lasted from seven 
to fourteen days.  His current symptoms included daily 
headaches and sinus tenderness.  Physical examination 
revealed tenderness of the maxillary sinus.  The nasal 
turbinates were boggy and pale, with scant clear discharge 
consistent with allergic rhinitis.  There was no evidence of 
polyps, nor was there any evidence of nasal obstruction, 
septal deviation, tissue loss, scarring, or deformity of the 
nose.  The Veteran worked as police officer and stated that 
he had taken off less than one week from work within the 
previous year.  The diagnosis was allergic rhinitis, with no 
objective evidence of active sinusitis.  

VA treatment records dated from June 2008 to January 2009 do 
not evidence any complaints, diagnosis, or treatment for a 
sinus condition.  These records evidence normal ear, nose, 
and throat examinations in June 2008 and November 2008, but 
with a history of chronic sinusitis and allergies.  

The Veteran has been shown to suffer from ongoing allergic 
rhinitis and sinus problems, including frequent congestion.  
However, the record does not establish that he has suffered 
from sinusitis manifested by two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, which 
would warrant a 10 percent disability rating.  To the 
contrary, the Veteran's most recent VA sinus examination 
revealed no evidence of incapacitating episodes due to his 
sinus problems, and no more than two non-incapacitating 
episodes per year due to his sinus condition.  Further, the 
VA examiner did not find evidence current sinusitis.  
Additionally, the Veteran's private and VA treatment records 
do not demonstrate that the Veteran's sinus condition has 
caused incapacitating episodes or more than two non-
incapacitating episodes in any year of the appeal.  In the 
absence of any medical evidence that the Veteran meets the 
criteria for a 10 percent disability rating under DC 6514, 
the Board finds that a higher rating is not warranted.

The Board finds that DC 6522, which pertains to allergic 
rhinitis, is also applicable in this case.  Diagnostic Code 
6522 provides for a 10 percent rating where the condition is 
not manifested polyps, but where there is greater than 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side . A maximum 20 percent 
rating is warranted when the medical evidence shows that the 
allergic rhinitis is with polyps.  However, the Board finds 
that the Veteran is not entitled to a higher rating under 
this criteria, as the medical evidence of record does nor 
demonstrate that the Veteran's allergic rhinitis is 
manifested by polyps or obstruction of the nasal passages on 
one or both sides.  Accordingly, DC 6522 cannot serve as a 
basis for a compensable rating. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's sinus 
condition, but findings supporting a compensable rating have 
not been documented.  In addition, it has not been shown that 
the service-connected sinus condition has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond the intent 
of the rating schedule.  The Board thus finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's sinus 
condition does not warrant a compensable rating since June 1, 
2005, when service connection became effective.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

D.  Hemorrhoids

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2009).  Under 
DC 7336, a 10 percent rating is assigned when there is 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  A 30 percent rating is assigned 
when there is persistent bleeding with secondary anemia, or 
with fissures.  

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable rating is 
warranted.

On January 2005 separation examination, conducted at the VA, 
the Veteran reported that he had experienced some "stomach" 
problems.  Approximately twice per month, he felt sharp pain 
in the left inguinal region, which would radiate to the anal 
region and would last from three to five minutes until it 
subsided into mild pain.  He did not treat the condition with 
medication.  His bowel movements were normal.  He reported 
some occasional hematochezia.  His last colonoscopy was 
negative.  Rectal examination was negative for any evidence 
of hemorrhoids.  Prostate examination was normal.  No 
diagnosis of hemorrhoids was provided. 

Private treatment records dated from 2006 to 2008 do not 
evidence complaints, diagnosis, or treatment for hemorrhoids.

On May 2008 VA examination, the Veteran reported occasional 
rectal bleeding, anal itching, burning, pain, and difficulty 
passing stools.  He denied any diarrhea, tenesmus, or 
swelling.  He reported having a history of hemorrhoids with 
occasional bleeding, but without any recurring thrombosis.  
There was no history of fecal incontinence or perianal 
discharge.  Physical examination revealed the presence of 
external hemorrhoids that were 4 - 1 centimeter pendulous.  
There was no evidence of thrombosis, fissures, or bleeding.  
Additionally, there was no evidence of anorectal fistula, 
anal or rectal stricture, rectal prolapse, or impaired 
sphincter. There was evidence of excessive redundant tissue.  
The diagnosis was hemorrhoids.

VA treatment records dated from June 2008 to January 2009 do 
not evidence complaints, diagnosis, or treatment for 
hemorrhoids.

Clinical records do not demonstrate that the Veteran has been 
treated for large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, as is necessary 
for a compensable rating.  While May 2008 VA examination did 
show evidence of excessive redundant tissue, such symptoms 
must also accompany findings of large or thrombotic 
hemorrhoids in order to warrant a compensable rating.  
Additionally, there is no suggestion that the Veteran's 
hemorrhoids have resulted in persistent bleeding.  January 
2005 and May 208 VA examinations, as well as the VA and 
private treatment records, do not evidence persistent rectal 
bleeding.  Instead, the evidence demonstrates that the 
Veteran's external hemorrhoids are mild to moderate in 
degree, with intermittent flare-ups with occasional bleeding 
and no thrombosis.  Accordingly, he is not entitled to an 
increased rating for his hemorrhoid disability.  38 C.F.R. § 
4.114, DC 7336.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's hemorrhoids, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the 
service-connected hemorrhoids have required frequent periods 
of hospitalization or has produced marked interference with 
the Veteran's employment beyond the intent of the rating 
schedule.  The Board thus finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a compensable rating 
since June 1, 2005, when service connection became effective.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

E.  Cervical Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. However, those provisions of should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2009); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for the evaluation of traumatic arthritis under DC 
5010 direct that the evaluation be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§  4.2, 
4.6 (2009).

The Veteran's cervical spine disability (degenerative disc 
disease) has been rated 10 percent disabling under Diagnostic 
Code 5243 (intervertabral disc syndrome) which is rated using 
the General Rating Formula for Diseases and Injuries of the 
Spine and the Formula for Rating Intervertable Disc Syndrome 
based upon Incapacitating Episodes.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009), 38 C.F.R. § 4.71a, DC 5237.  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), cervical strain 
(DC 5237), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5238), ankylosing spondylitis 
(5240), spinal fusion (5241), or degenerative arthritis 
(5242.)  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(2009).

On January 2005 separation examination, conducted at the VA, 
the Veteran complained of left arm numbness, beginning in the 
left suprascapular region and spreading over the left 
shoulder to the medial aspect of the left arm.  The numbness 
sometimes spread as far as the fourth and fifth digits of the 
left hand.  There was also a tingling and burning sensation.  

Range of motion testing revealed full range of motion, with 
flexion, extension, and lateral flexion all from 0 to 45 
degrees.  Rotation was 0 to 55 degrees.  Strength was normal 
in all extremities, as was sensory examination.  The 
diagnosis was degenerative disc disease of the cervical 
spine.

Private treatment records dated from 2006 to 2007 reflect 
that on December 2006 MRI examination, there was subtle disc 
bulging without mass effect at C2-C3, C4-C5, C5-C6, C6-C7, 
and at the C7-T1 levels.  From January 2007 to May 2007, the 
Veteran reported that he had left hand numbness.  Physical 
examination revealed decreased sensation in the median nerve 
distribution of the left hand.  Sensorimotor examination was 
within normal limits.  The impression was carpal tunnel 
syndrome.  In August 2007, the Veteran continued to 
experience left upper extremity numbness.  Physical 
examination revealed some decreased sensation in the median 
nerve distribution of the left upper extremity.  The 
impression was left upper extremity numbness.  In September 
2007, the Veteran reported neck pain and left hand tingling 
after a "pulling injury" in 2003.  MRI examination 
comported with the December 2006 results.  The impression was 
cervical radiculitis secondary to herniated nucleus pulposus.  
In October 2007, he underwent a cervical interlaminer 
epidural steroid injection.  His pre-operative diagnosis was 
cervical radiculitis.  

On May 2008 VA examination, the Veteran reported episodes of 
numbness and paresthesias related to his cervical spine 
disability.  He reported a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The pain was 
located in the middle nape of the neck in between the 
shoulder blades.  Certain movements brought on the pain, 
which was deep and dull in nature.  He stated that the pain 
radiating to his left arm and hand.  He reported no 
incapacitating episodes in the previous year due to his 
cervical spine disability.  Physical examination of the 
cervical sacrospinalis revealed pain with motion on the left 
side, but there was no spasm, atrophy, guarding, tenderness, 
or weakness.  There were no abnormal spinal curvatures.  
Motor examination and sensory examination were normal.  

Range of motion testing revealed active and passive flexion 
to 45 degrees, with pain at 30 degrees, active and passive 
extension to 30 degrees and 35 degrees, respectively, with 
pan at 30 degrees, bilateral lateral flexion was to 45 
degrees, with pain at 35 degrees, right rotation was to 80 
degrees, with pain at 75 degrees, and left active rotation 
was to 45 degrees, passive left rotation to 60 degrees, with 
pain at 45 degrees.  There was no evidence of additional loss 
of motion on repetitive use.  The Veteran reported that he 
often felt pain in the cervical area which impacted his 
ability to work as a police officer, though he had missed 
only one week off from work in the previous year.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that the limitation of motion of the 
Veteran's cervical spine, as shown on VA examination in 
January 2005 and May 2008, falls at most within the 
requirements for a 10 percent rating:  greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal spinal 
contour.  Limitation of flexion of the cervical spine to 30 
degrees or less, combined cervical motion of 170 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal spinal contour, are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.  Therefore, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as the basis 
for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In this case, there is no evidence of record that the 
Veteran's cervical spine disability has resulted 
incapacitating episodes, which is defined as a prescription 
of bed rest by a physician.  On May 2008 VA examination, the 
Veteran stated that he had experienced no incapacitating 
episodes in the previous year, and though his cervical spine 
disability impacted his ability complete his job, he had lost 
only one week from work within the previous year.  
Additionally, private and VA treatment records do not 
demonstrate evidence of incapacitating episodes due to his 
cervical spine disability.  Accordingly, the Board finds that 
he is not entitled to a rating higher than 10 percent based 
upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in January 2005, range of motion testing of the 
Veteran's cervical spine revealed "full" range of motion of 
flexion, extension, and lateral bending from 0-45 degrees, 
and rotation from 0-55 degrees.  On VA examination in May 
2008, range of motion testing of the Veteran's cervical 
spine, at worst, revealed forward flexion to 45 degrees, 
extension to 30 degrees, right and left lateral bending to 45 
degrees, right rotation to 80 degrees, and left rotation to 
45 degrees, with complaints of pain at the end ranges.  Those 
ranges of motion would warrant a rating of 10 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula, limitation of 
flexion of the cervical spine to 30 degrees or less, combined 
cervical motion of 170 degrees or less, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Under Diagnostic Code 8515, for the dominant or non-dominant, 
i.e. major or minor hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation.

In this case, the Board finds that the Veteran is entitled to 
a 10 percent rating for neurological manifestations of the 
left upper extremity due to his cervical spine disability.  
On his January 2005 separation examination, the Veteran 
reported a history of tingling and numbness in his left arm 
and hand.  Private treatment records reflect that throughout 
2006 and 2007, the Veteran sought treatment for ongoing 
radiating symptoms in the left upper extremity.  These 
records reflect findings of decreased sensation in the median 
nerve distribution of the left hand.  Sensorimotor 
examination, however, was within normal limits.  The Veteran 
was diagnosed with cervical radiculits of the left upper 
extremity.  On May 2008 VA examination, the Veteran reported 
numbness and radiating pain in his left upper extremity.  
However, sensory examination and muscle strength were normal.  

The Board finds that the left upper extremity sciatica 
symptoms are primarily sensory in nature and, resolving all 
reasonable doubt in his favor, compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the Veteran's left upper 
extremity radiculopathy results in mild residual impairment, 
warranting a separate 10 percent rating for the neurological 
manifestations of left upper extremity sciatica under DC 
8515.  The Board finds no evidence of organic changes, such 
as muscle atrophy, trophic changes, etc., that would warrant 
a higher rating.  Additionally, as there is no evidence of 
any neurological manifestations of the right upper extremity, 
the Veteran is not entitled to a separate rating.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating greater than 10 percent.  Although the Veteran has 
complained of stiffness and pain in his neck which make it 
difficult for him to turn his head, on VA examination, there 
has been no additional loss on repetitive motion.  Thus, 
although the Veteran has experienced flare-ups that are 
painful, and it has been found that such flare-ups result in 
decreased mobility, weakness, and fatigue, there is no 
probative evidence demonstrating that such flare-ups result 
in limitation of flexion of the cervical spine to 30 degrees 
or less, combined cervical motion of 170 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal spinal contour, which is the requirement for the 
next highest rating. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's neck disability, 
but, findings supporting a rating in excess of 10 percent 
have not been documented.  In addition, it has not been shown 
that the service-connected neck disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  While an 
examiner found that the Veteran had significant effects upon 
his employment, there is no evidence of absenteeism, and 
therefore the evidence does not show that the interference 
with employment rose to the level of marked.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 1, 2005, 
when service connection became effective, the Veteran's 
cervical spine disability has not warranted a rating higher 
than 10 percent.  The Board finds that the Veteran is 
entitled to an additional 20 percent rating for neurological 
manifestations of the left upper extremity, since June 1, 
2005, the effective date of service connection.  The benefit-
of-the-doubt rule has been applied in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The Veteran's claims for an increased initial ratings arise 
from his disagreement with the initial evaluations assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records and 
afforded him VA examinations with respect to his claims.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

Service connection for tension headaches is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for bilateral 
pes planus, for the period from June 1, 2005, to May 6, 2008, 
is granted.

An initial rating higher than 30 percent for bilateral pes 
planus since May 7, 2008, is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for a sinus disorder is denied. 

An initial compensable rating for hemorrhoids is denied. 

An initial rating higher than 10 percent for a cervical spine 
disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for 
neurological manifestations of the left upper extremity 
related to the Veteran's cervical spine disability is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


